DETAILED ACTION
This action is responsive to application filed on January 3, 2020.
The preliminary amendments filed on June 2, 2020 have been acknowledged and considered.
Claims 1-11, 15-17, 19, 25 and 26 have been amended. Claims 12-14, 18, 20-22 and 24 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated January 3, 2020 is acknowledged by the examiner and the cited references have been
considered in the examination of the claims now pending.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 14 “data providers.;” it should read “data providers;”
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 25 include limitations that use the word “means”, such limitations are: “means for receiving a query”, “means for formatting the data query”, “means for sending the respective formatted query”, “means for receiving a response”, “means for retrieving the data”, “means for collating the retrieved data” and “means for sending the retrieved data”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC§ 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. -The specification shall conclude with one or more claims particularly pointing
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the data interface format" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted as "a data interface format"

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9, 15-17,19,23 and 25-27 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Kaenel (US Patent Application Publication No. US 20150193630 A1).

Regarding claim 1, Kaenel teaches a method of accessing image data comprising: receiving a query to access data from a user, wherein the query comprises data parameters comprising one or more geographic areas of the images of the data, and/or one or more time frames for the images of the data; (See Abstract “A request [i.e. a query] for data is received. Enterprise and third party data are integrated. The integrated data is processed. Spatially referenced results are generated using the processed data. The spatially referenced results are returned in response to the request.” See also Kaenel [0020] “Referring to FIG. 1, a client application sends a request 101 via a network 102 to a server computer 103 [Thus, receiving a query to access data from a user]. The server computer 103 retrieves the requested data from a data store 104 and generates individual images for each data layer 105.” See also Kaenel [0617] “FIG. 72A illustrates a find location portion 7210 of the UI screen in accordance with certain implementations of the invention. In FIG. 72A, the Search by drop down box contains a list of Search Categories that are supported by the enterprise spatial system, presented to the user, and including, for example: Address, City, County, State, ZIP Code, Longitude/Latitude, USGS Map, Name of Place, and Previously Saved Area. [i.e. geographic area parameter]” See also Kaenel [0726] “FIG. 85 illustrates a Change Detection pop up dialog box 8510 in accordance with certain implementations of the invention. This Change Detection pop up dialog box 8510 is used whenever a user selects a change detection type of data layer. The purpose of this UI screen 8510 is to determine the date range [i.e. time frame parameter] over which the user would like the change detection to be applied.)

formatting the data query according a requirement of each of a plurality of data providers; (See Kaenel [0287-0288] “The service request transform engine understands the grammar used by the client software to request services from the server system and receive responses back from the server system. ...the service request transform engine standardizes client requests into a standard format for the service aggregator. The service aggregator coordinates the activities of one or more data provider adapters, which retrieve data based on client requests and convert the data to a form requested by the client software, and includes one or more data providers [Thus, for a plurality of data providers]. A data provider adapter may be viewed as an intermediary that translates requests made by the service aggregator to a form that the actual data provider understands [Thus, formatting the data query]. This allows the service aggregator to interact with the data adapters in a common language/syntax. The data provider adapter performs the appropriate translation to pass the request on to the data provider in a possibly different language/syntax expected [Thus, required] by the data provider.)

(See Kaenel [0288-0289] “A data provider adapter may be viewed as an intermediary that translates requests made by the service aggregator to a form that the actual data provider understands. This allows the service aggregator to interact with the data adapters in a common language/syntax. The data provider adapter performs the appropriate translation to pass the request on to the data provider in a possibly different language/syntax expected by the data provider. A single client request may require more than one data provider to service the request. [Thus, sending the respective formatted query to each of the data providers]”)

receiving a response from each data provider, where the response indicates whether the respective data provider has or can provide data that meets the respective formatted query; (See Kaenel [0287-0288] “The service request transform engine consists of a collection of parsers and response message builders. The service request transform engine understands the grammar used by the client software to request services from the server system and receive responses back from the server system...The service aggregator coordinates the activities of one or more data provider adapters, which retrieve data based on client requests and convert the data to a form requested by the client software, and includes one or more data providers [Thus, receiving a response from each data provider]. A data provider adapter may be viewed as an intermediary that translates requests made by the service aggregator to a form that the actual data provider understands. This allows the service aggregator to interact [Thus, receiving a response from each data provider, whether the respective data provider has or can provide data that meets the respective formatted query] with the data adapters in a common language/syntax.”)

 (See Kaenel [0276-0277] “A Web tier 1010 includes a Web/Portal server, an authentication service, an input/protocol transform engine, a request dispatcher, and Web services components to support requests coming from client software and return different data layers to the client software. The Web/Portal server communicates via HyperText Transfer Protocol (HTTP), HyperText Transfer Protocol over Secure Socket Layer (HTTPS)” See also Kaenel [0290] “The data provider adapters decouple the protocol and grammar used by a data service provider form the protocol and grammar used by the service aggregator. Examples of data provider adapters are: a Map Server, ArcIMS™ (a service access protocol available from ESRI), Oracle® Spatial Query Engine (a data access protocol available from Oracle Corporation), or ArcSDE™ (a data access protocol available from ESRI).” Thus, retrieving the data that meets the respective formatted query using a data transfer protocol suitable for the respective data provider)

collating the retrieved data from the plurality of data providers.; (See Kaenel [0289] “The service aggregator... makes specific function calls to obtain requested data layers” See also [0288] “The service aggregator coordinates the activities of one or more data provider adapters, which retrieve data based on client requests and convert the data to a form requested by the client software, and includes one or more data providers” Thus, collating the retrieved data from the plurality of data providers)

sending the retrieved data to the user. (See Kaenel [1126] “During a user session, any user can request a dataset delivered to the user [Thus, sending the retrieved data to the user]. This dataset could be any size or format that the system is capable of generating.”)

	Regarding claim 3, Kaenel teaches all the limitations of claim 1, further comprising converting the collated data into a common format. (See Kaenel [0257] “with implementations of the invention, users may access the GIS processing center/operations center 710, which processes data (e.g., converting Tagged Image File Format (TIFF) to Joint Photographic Expert Group (JPEG) format) at run time, and makes the processed data  available at run time to users without disrupting the data center 720 operations. Thus, converting the collated data into a common format.) 

Regarding claim 4, Kaenel teaches all the limitations of claim 1, wherein the requirement of each data provider comprises a query format. (See Kaenel [0288] “The data provider adapter performs the appropriate translation to pass the request on to the data provider in a possibly different language/syntax expected by the data provider. [Thus, a query format required by each data provider]”)

Regarding claim 5, Kaenel teaches all the limitations of claim 1, wherein the requirement of each data provider comprises the data interface format. (See Kaenel [0290] “Data provider adapters [i.e. data interface format] are plug-in points for back-end data service providers that are aggregated into services that are offered by implementations of the invention. The data provider adapters decouple the protocol and grammar used by a data service provider form the protocol and grammar used by the service aggregator. Examples of data provider adapters are: a Map Server, ArcIMS™ (a service access protocol available from ESRI), Oracle® Spatial Query Engine (a data access protocol available from Oracle Corporation), or ArcSDE™ (a data access protocol available from ESRI).”)

(See Kaenel [0507-0508] “The enterprise spatial system allows a user to create a map that is custom suited to their needs by defining, for example, the following attributes of the map: the area covered by the map (“viewable extent” or “area of interest”), the type of image to be used for the map, and the resolution of the map the user can visually select the area from a selection map, where the user can “click and drag” on a map (e.g., a national map) to define the location  [Thus, modifying and verifying the size and shape].... After the user clicks and drags, the visual selection map will zoom to include only the area that the user selected. At this point, the user can click and drag again to refine the selection. Finally, the user can define the AOI [Thus, indicating the area of interest] using longitude and latitude values [Thus, modifying and verify the position]”)

Regarding claim 7, Kaenel teaches all the limitations of claim 1, wherein the retrieved data from each data provider is processed from the respective retrieved format into a format specified in the query before being sent to the user. (See Kaenel [0866][ “The user can purchase any combination of raster and vector data for the designated area, provide the file formatting options, and then continue through a checkout process” See also Kaenel [1003] “The consumer is provided a set of final formatting options to facilitate a printed form of image for presentation.” See also Kaenel [1200] “For online delivery methods such as FTP, the processed data will be sent to the designated FTP server” Thus, the retrieved data from each data provider is processed from the respective retrieved format into a format specified in the query before being sent to the user.)

(See also Kaenel [0304] “Implementations of the invention provide a technique to generate and display composite images made of multiple data layers [i.e. stitching].  In particular, a server system generates individual spatially referenced images for each data layer, which may be referred to as “image layers”. A spatially referenced image or image layer is a type of data layer. The server system sends each individual image layer to client software. The client software overlays the image layers to display them as a single composite image. [Thus, stitching together data retrieved from different data providers so as to provide an image of a combined geographic area]”)

Regarding claim 9, Kaenel teaches all the limitations of claim 1, wherein the processing comprises changing the resolution of images in data retrieved from different data providers so as to provide images of a consistent resolution. (See Kaenel [0702] “the Map window displays the selected data layer in addition to the other elements that were previously present. The order of display, or “layer order” takes into consideration two rules for the layering of data. First, the layering of data in general is in the following order: Imagery [Thus, images retrieved from different data providers], Polygons, Lines, and Points.” See also Kaenel [0859] “FIG. 110 illustrates table 11010 that identifies the size [i.e. image resolution] of the Map window at some resolutions in accordance with certain implementations of the invention [Thus, changing the resolution of images in data retrieved from different data providers so as to provide images of a consistent resolution]”)

Regarding claim 15, Kaenel teaches all the limitations of claim 1, wherein the received response from each data provider, where the response indicates whether the respective data provider is able to provide the future content according to the required parameters. (See Kaenel Fig.10, [0275] “The server system 1000 includes a Web tier 1010, an application server tier 1020, a data provider tier 1030, a data store tier 1040, and a data integration tier 1050.” See also Kaenel [0292-0293] “The data provider tier 1030 includes a map server, a raster server, a report engine, a query engine, and a geocode server. The map server converts vector data to viewable images. The raster server converts raster data to viewable images...The query engine provides spatial and non-spatial query access to data. The geocoder provides services to geocode requests from client software...The data store tier 1040 includes a spatial data store engine and production tabular/vector data and raster data catalog. At this level, data access related functions are provided. [Thus, the vector data and raster data catalog indicates whether [a] respective data provider is able to provide the future content according to the required parameters]” Examiners note it is known in the art that a data catalog [i.e. tabular/vector data and raster data catalog] is an organized inventory of data assets. Helping in data collection, access and discovery, etc...)

Regarding claim 16, Kaenel teaches all the limitations of claim 15, wherein the method further comprises selecting one or more of the data providers to provide the future according to the responses. (See Kaenel [0289] “For example, the data provider required to render a vector layer may be a data provider called the Map Server. The client request may ask for more than one vector layer to be rendered. The service aggregator may instantiate more than one Map Server [Thus, selecting one or more of the data providers] and coordinate the activities of these data providers to generate the response for the client request. [Thus, to provide the future according to the responses]”)

Regarding claim 17, Kaenel teaches all the limitations of claim 16, wherein the method further comprises retrieving data comprising the future content from the selected providers, as and when it is available. (See Kaenel [0289] “For example, the data provider required to render a vector layer may be a data provider called the Map Server. The client request may ask for more than one vector layer to be rendered. The service aggregator may instantiate more than one Map Server [Thus, the selected providers] and coordinate the activities of these data providers to generate the response for the client request... The service aggregator understands requests from the client software and makes specific function calls to obtain requested data layers or analysis results. [Thus, retrieving data when it is available]”)

Regarding claim 19, Kaenel teaches all the limitations of claim 16, wherein the received query further comprises a time frame required for the future image data. (See Kaenel [0726] “FIG. 85 illustrates a Change Detection pop up dialog box 8510 in accordance with certain implementations of the invention. This Change Detection pop up dialog box 8510 is used whenever a user selects a change detection type of data layer. The purpose of this UI screen 8510 is to determine the date range [i.e. time frame] over which the user would like the change detection to be applied. [Thus, query further comprises a time frame required for the future image data]” Examiners note that user selection for date range is a query criteria/parameter)

Regarding claim 23, Kaenel teaches all of the elements of claim 1 in method form rather than system form. Kaenel also discloses a system (1255). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 23.

Regarding claim 25, Kaenel teaches all of the elements of claim 1 in method form rather than system form. Kaenel also discloses a system (1255). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 25.

1265). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 26.

Regarding claim 27, Kaenel teaches all the limitations of claim 16, wherein the received query further comprises a request for future content, wherein the method further comprises sending the formatted request for future content to one or more of the data providers, (See Kaenel [0288-0289] “A data provider adapter may be viewed as an intermediary that translates requests made by the service aggregator to a form that the actual data provider understands. This allows the service aggregator to interact with the data adapters in a common language/syntax. The data provider adapter performs the appropriate translation to pass the request on to the data provider in a possibly different language/syntax expected by the data provider [Thus, formatting the request for content to providers]...For example, the data provider required to render a vector layer may be a data provider called the Map Server. The client request may ask for more than one vector layer to be rendered. The service aggregator may instantiate more than one Map Server and coordinate the activities of these data providers to generate the response for the client request [Thus, sending the formatted request to one or more of the data providers]... The service aggregator understands requests from the client software and makes specific function calls to obtain requested data layers or analysis results. [Thus, sending the formatted request for future content to one or more of the data providers]”)

optionally according to a pre-selection criteria, wherein the pre-selection criteria selects data providers to be omitted from those to which the formatted request for future content is made which are determined in advance will not have be able to provide the future content according to required data parameters required of the future content. (See Kaenel [0292-0293] “The data provider tier 1030 includes a map server, a raster server, a report engine, a query engine, and a geocode server. The map server converts vector data to viewable images. The raster server converts raster data to viewable images...The query engine provides spatial and non-spatial query access to data...The data store tier 1040 includes a spatial data store engine and production tabular/vector data and raster data catalog. At this level, data access related functions are provided. [Thus, data access related functions can use data catalog as a pre-selection criteria, selecting data providers to be omitted from those to which the formatted request for future content is made which are determined in advance will not have be able to provide the future content according to required data parameters required of the future content]”
See examiners note for data catalog stated above.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaenel (US Patent Application Publication No. US 20150193630 A1), in view of Scott (US Patent Application Publication No. US 20160063352 A1).

Regarding claim 2, Kaenel teaches all limitations of claim 1.
Kaenel, does not explicitly teach wherein the received query comprises one or more other parameters of the images of the data, wherein the other parameters comprise image resolution or spectrum of the images.

However, Scott discloses wherein the received query comprises one or more other parameters of the images of the data, wherein the other parameters comprise image resolution or spectrum of the images. (See Scott [0271] “FIG. 11B depicts a screenshot 1114 that illustrates the sliders 1116 that we have previously mentioned. As shown, a first slider 1118 is associated with spectral features [i.e. image spectrum parameter], a second slider, 1120 is associated with texture features, a third slider 1122 is associated with linear features and a fourth slider, 1124 is associated with objects or scale-related features [i.e. image resolution parameter]. We do not mean to imply that sliders are the only way to vary a weighting of inputs into a query. Textboxes could also be used, which are actually also shown.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaenel query to incorporate the teachings of Scott include spectral and resolution features (Scott [0271])

One would be motivated to do so to get relevant results (See Scott [0271]).

	Regarding claim 10, Kaenel, teaches all limitations of claim 1.
wherein the processing comprises sequencing images in time order from the different data providers.

	However, Scott discloses wherein the processing comprises sequencing images in time order from the different data providers. (See Scott [0323] “the presentations presented include an animation that includes sequencing images of the geographic area that are depicted in various states...The presentation might also include a “before” image that corresponds to a first state of the geographic area. For example, the first state might be first state 114 or first state 130 of FIG. 1B. Similarly, the presentation might include an “after” image that corresponds to a second state of a given geographic area. In FIG. 1B, we show examples of two second states 116, 132, which respectively correspond to two geographic areas. Of course, as many intermediate images as are available can be presented.” Thus, processing comprises sequencing images in time order from the different data providers)
	
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaenel change detection (Kaenel [0701]) with Scott depiction of change (Scott [0323]) of processing of images as “before” and “after” to compare them for detecting changes within a given area.

One would be motivated to do so to facilitate change detection (Scott [0077])

Regarding claim 11, Kaenel, teaches all limitations of claim 1.
Kaenel does not explicitly teach wherein the processing comprises combining different spectral images into multi-spectral images, each of the images being of a geographic area in a given time frame from different spectral images from different data providers.

However Scott discloses, wherein the processing comprises combining different spectral images into multi-spectral images, each of the images being of a geographic area in a given time frame from different spectral images from different data providers. (See Scott [0072-0073] "Turning now to FIG. 1A...A satellite 110A is shown taking an image 112A of a first geographic area 114A at a first time 116A. The first time 116A is indicated as “T1.”...FIG. 1A also depicts an airplane 124A as an illustrative vehicle for capturing aerial photography. At a second time, 126A, a second geographic area 128A is captured...Note that an overlapping region 130A intersects areas 128A and 114A. The imagery associated with geographic area 128 becomes part of what is schematically shown as remotely sensed imagery 118A. [Thus, each of the images being of a geographic area in a given time frame and from different providers]” See Also Scott [0088] "Turning now to FIG. 3A...the remotely sensed imagery of step 310 includes remotely sensed imagery 118A of FIG. 1A...an illustrative scene might include an area [i.e. geographic area] on the order of tens or hundreds of square kilometers. Illustrative formats of imagery 118A include GeoTIFF and NITF. Sometimes multiple images are associated with what we refer to as a scene [Thus, combined]. The multiple images might be images associated with different wavelengths. For example, a first image might be a certain spectral band while another image might be of the same geographic area but in the near-infrared (NIR) band. [i.e. different spectral images]” See also Scott [0116] “At a step 534 spectral features are extracted, resulting in a set of spectral features 536 being derived. When we make reference to “spectral” features we are generally referring to aspects of color or other aspects of spectrum. Accordingly, at a pixel level, in one embodiment, we analyze multi-band [i.e. multi-spectral] images and derive features” Thus, combining different spectral images into multi-spectral images, each of the images being of a geographic area in a given time frame from different spectral images from different data providers.)



One would be motivated to detect geographic areas that exhibit certain features (Scott [0086])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 7:30am - 4:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/OSCAR WEHOVZ/Examiner, Art Unit 2161   



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161